Case: 09-40373   Document: 00511159878   Page: 1   Date Filed: 06/30/2010



          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 30, 2010

                                  No. 09-40373                   Lyle W. Cayce
                                                                      Clerk

DOUG MORGAN; ROBIN MORGAN; JIM SHELL; SUNNY SHELL;
SHERRIE VERSHER; CHRISTINE WADE,

                                           Plaintiffs - Appellees,
v.

LYNN SWANSON, In Her Individual Capacity and as Principal of Thomas
Elementary School; JACKIE BOMCHILL, In Her Individual Capacity and as
Principal of Rasor Elementary School,

                                           Defendants - Appellants.




                   Appeal from the United States District Court
               for the Eastern District of Texas, Sherman Division




Before DeMOSS, ELROD, and HAYNES, Circuit Judges.
JENNIFER WALKER ELROD, Circuit Judge:
        This appeal arises from the district court’s denial of Lynn Swanson and
Jackie Bomchill’s (Appellants) Second Motion to Dismiss based on qualified
immunity. Appellants argue, as they did below, that the First Amendment does
not apply to elementary school students. Because it has been clear for over half
a century that the First Amendment protects elementary school students from
religious-viewpoint discrimination, we AFFIRM.
   Case: 09-40373       Document: 00511159878          Page: 2     Date Filed: 06/30/2010

                                       No. 09-40373

                                               I.
       Appellees allege that “[Appellants] have in the past, and continue in the
present, to ban the distribution of religious messages by [Appellees] and other
students while on school property,” thereby resulting in “religious viewpoint
discrimination in violation of clearly established law.” Appellants deny that they
practiced viewpoint discrimination; however, because the motion on appeal is a
Rule 12(b)(6) motion, the court must, for purposes of this review, accept the
allegations contained in Plaintiffs’ Second Amended Original Complaint as true.1
Set forth below are the allegations contained in the Appellees’ 118-page
complaint.
                                              A.
       Each elementary school classroom in Plano Independent School District
(Plano ISD)2 hosts a “winter break” party at which students, if they so choose,
may exchange “goodie bags” containing gifts. At the December 2001 winter
break party at Thomas Elementary School, Michaela Wade gave each of her
classmates a goodie bag containing, among other items, a pencil inscribed with
the phrase “Jesus is the Reason for the Season.” Each gift bag was sealed and
had a sticker affixed to it which addressed the bag to a specific student in
Michaela’s class. Before allowing her to distribute the goodie bags containing
the pencils, the school officials searched her gift bags in order to determine



       1
         In their motion to dismiss, Swanson and Bomchill conceded, as they must, that “the
[c]ourt must accept the allegations contained in Plaintiffs’ Second Amended Original
Complaint that Defendants practiced viewpoint discrimination against Plaintiffs’ religious
speech.” In reviewing a 12(b)(6) motion, this court must accept as true all well-pleaded facts,
“viewing the allegations of the complaint in a light most favorable to the nonmoving party.”
Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996). We note, however, that at oral argument,
Appellants vociferously contested the facts giving rise to this lawsuit.
       2
         Although Plano ISD was a party in a related appeal before this court, it is not a party
to this appeal. See Morgan v. Plano Indep. Sch. Dist., 589 F.3d 740 (5th Cir. 2009), cert.
denied, 2010 WL 1004558 (2010).

                                               2
   Case: 09-40373      Document: 00511159878         Page: 3    Date Filed: 06/30/2010

                                      No. 09-40373

whether they contained any “religious” material. Upon discovering the pencils,
Plano ISD officials confiscated and banned them from school property.
       Swanson, the principal at Thomas Elementary School, called Michaela’s
mother, Christine Wade, to inform her of the school’s action and to explain that
the candy canes that were also in Michaela’s goodie bags were acceptable gifts
but the pencils were unacceptable because they were inscribed with a religious
message. Swanson informed Christine Wade that Plano ISD administrators
specifically instructed her that the school district would not allow Michaela to
pass out pencils with the phrase “Jesus is the Reason for the Season” affixed to
them because of the religious viewpoint of the gift. At the 2001 winter break
party, school officials permitted Michaela to hand out candy canes without a
religious message attached and permitted her classmates to pass out goodie bags
containing gifts inscribed with secular phrases and symbols, such as snowmen
and snowflakes. Neither Michaela nor her younger sister Bailey attempted to
distribute gifts at their respective winter break parties in subsequent years
because they believed that Swanson (and Plano ISD) would continue to prohibit
their distribution of religious materials.3
                                            B.
       Plano ISD, Swanson, and other school officials at Thomas Elementary
School also prevented students from passing out “religious” materials at
December 2003 winter break parties. For his December 2003 winter break
party, third-grader Jonathan Morgan chose to give his classmates goodie bags
containing candy-cane-shaped pens along with a laminated card entitled the



       3
         Appellees’ Second Amended Original Complaint also alleges that school officials and
Plano ISD banned all references to and symbols of the Christian religion and the celebration
of the Christian religious holiday, Christmas, from Thomas Elementary School. R. 1566. This
ban included red and green Christmas colors. Id. at 1568. Bailey Wade was also instructed
not to write “Merry Christmas” on greeting cards sent to United States soldiers because that
phrase might be offensive. Id.

                                             3
   Case: 09-40373    Document: 00511159878      Page: 4   Date Filed: 06/30/2010

                                  No. 09-40373

“Legend of the Candy Cane” that explained the Christian origin of candy canes.
Each bag was individually addressed to a specific classmate with a tag specifying
that the gift was from Jonathan Morgan.
      Several weeks before the winter break party, Jonathan’s parents, Doug
Morgan and Robin Morgan, met with Swanson in order to determine whether
she would permit students to exchange gifts bearing “religious” messages. The
Morgans discussed with Swanson how
      students and parents are being interrogated by school officials at
      the ‘winter break’ parties as to whether or not the contents of their
      gift or ‘goodie’ bags—which they have brought to school to distribute
      to their classmates during the ‘winter break’ party—contain any
      religious viewpoint, religious references or religious message and if
      the students or their parents acknowledged that the gift bags do
      contain religious messages or religious viewpoint materials, the
      bags are then confiscated by school officials and are banned from the
      classroom and prohibited from being distributed by the students
      while they are on school property. Swanson affirmed that those
      actions of school officials have occurred in the past and will occur in
      the future.
Swanson further emphasized that students were forbidden from using the term
“Christmas” in conjunction with any school event or activity (including writing
“Merry Christmas” on greeting cards sent to retirement homes) and affirmed
that the school would permit secular gifts to be distributed between students at
the winter break parties but would prohibit religious-viewpoint messages and
gifts of a religious nature.
      On the day of the party, Jonathan and his father unsuccessfully attempted
to meet with Swanson and then proceeded to Jonathan’s classroom. Jonathan’s
teacher met them at the door and prevented Jonathan from bringing his goodie
bags into the classroom to exchange with his classmates because they contained
“religious” messages. Once Swanson arrived at Jonathan’s classroom and was
apprised of the situation, she immediately informed the Morgans that Jonathan



                                        4
   Case: 09-40373      Document: 00511159878        Page: 5     Date Filed: 06/30/2010

                                     No. 09-40373

could place his goodie bags in the school library or he could distribute his gift
bags on a public sidewalk off of school property.             All of Jonathan’s other
classmates were allowed to exchange gift bags inside the classroom.4 Swanson
only prohibited students from exchanging materials that contained a “religious”
viewpoint. Swanson allowed students to exchange other materials,5 and, other
than noting the “religious” nature of the materials, Swanson offered no other
justification for her censorship of Jonathan’s speech.
                                            C.
       In January 2004, “[w]hile at school, but during non-curriculum times and
with no material and substantial disruption to the operations of the school,”
Stephanie Versher spoke with her friends about a Christian drama and gave free
tickets to those who were interested in attending.               After Stephanie had
distributed several tickets, Bomchill, the principal of Rasor Elementary School,
another Plano ISD school, instructed Stephanie’s teacher to stop her from
distributing additional tickets and to confiscate and discard tickets that she had
distributed. Bomchill’s only justification for restricting Stephanie’s distribution
of the tickets was that the tickets expressed a “religious” viewpoint and that
other students might “disagree” with the Christian viewpoint and complain to
school officials.
                                            D.
       Plano ISD permits students to celebrate their birthdays with parties at
school. Students with summer birthdays may celebrate their half-birthdays
during the school year with their classmates while at school. Celebrants often


      4
          Swanson later announced to the entire school that students were not allowed to
bring any outside materials into the classrooms. Swanson, however, had just observed other
outside materials inside of Jonathan’s classroom, but she never required the other students
to remove their gift bags from the classroom and place them in the library.
      5
         Doug Morgan also asked Swanson if he could distribute the Legend of the Candy
Cane cards to other parents present at the party. Swanson refused his request.

                                            5
   Case: 09-40373      Document: 00511159878        Page: 6    Date Filed: 06/30/2010

                                     No. 09-40373

distribute snacks and small gifts to their classmates. For example, students
have distributed bookmarks with printed messages, key rings with words and
symbols, bracelets, and pencils with various words and symbols. The parties are
celebrated during “non-curriculum times” at school—“primarily at the end of the
lunch period or during a snack break between instructional time.”
      For her half-birthday party, on January 16, 2004, Stephanie wanted to
give her classmates brownies along with two pencils: one inscribed with the
word “moon” and another inscribed with the phrase “Jesus loves me this I know
for the Bible tells me so.” Stephanie’s mother, Sherrie Versher, unsuccessfully
attempted to meet with Principal Bomchill prior to the party to discuss the
snacks and gifts, so on the day of the party, she took the pencils and brownies
to the school’s office and requested to see Bomchill. Upon arriving, Sherrie
Versher received a letter accusing her of distributing material to students on
school property and threatening that “law enforcement officials” would be called
to arrest her.6 Bomchill also accused Sherrie Versher of distributing religious-
viewpoint materials to students at school.
      Furthermore, Bomchill threatened that, if Stephanie distributed any more
religious-viewpoint material while on school property, the school would call the
police and Stephanie “would be in trouble.” Bomchill allowed Stephanie to
distribute the brownies and the “moon” pencils but not the “Jesus” pencils.
According to Bomchill, such “religious” material (i.e., the tickets and “Jesus”
pencils) can only be distributed “outside of the school building.” Accordingly,
Stephanie’s mother removed the “Jesus” pencils from the tie wrapping the
brownies and brought the brownies and “moon” pencils to Stephanie so that she



      6
          The school’s security guard followed Sherrie Versher as she went throughout the
building, and upon leaving the school, Sherrie Versher noticed that two police cars were
driving toward the school. As she was driving away, the police followed her and pulled her
over. The officers let her go without incident.

                                            6
   Case: 09-40373    Document: 00511159878      Page: 7    Date Filed: 06/30/2010

                                  No. 09-40373

could give them to her classmates during her half-birthday party in the school
cafeteria during lunch break.
                                        E.
      When Sherrie Versher arrived in the afternoon to pick Stephanie up from
school, she observed her daughter “amongst a small group of her classmates
outside of the school building on the sidewalk and lawn” giving the “Jesus”
pencils to her friends after school. As Stephanie was attempting to give a pencil
to one of her close friends, Bomchill grabbed her by the shoulder, took the pencil
away from Stephanie’s friend, and told Stephanie that “she could not distribute
those Christian pencils—the religious viewpoint ‘Jesus’ pencils—while on [Plano
ISD] school property.” Bomchill then approached Sherrie Versher and informed
her that Stephanie would be “kicked out of school” if she tries to distribute the
Christian tickets or “Jesus” pencils at any time while on school property. When
Sherrie Versher attempted to explain that Bomchill had earlier that day told her
that Stephanie could distribute her materials “outside the building,” Bomchill
stated that Sherrie Versher “apparently had a hearing problem and needed to
have it checked.”
                                        II.
      This court has jurisdiction to review the district court’s denial of
Appellants’ motion to dismiss based on qualified immunity under 28 U.S.C.
§ 1291 and the collateral-order doctrine, but only to the extent that the appeal
turns on questions of law. Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). This
court does not have jurisdiction to resolve factual disputes. Roe v. Texas Dep’t
of Protective and Regulatory Servs., 299 F.3d 395, 400 (5th Cir. 2002). Moreover,
this court reviews a district court’s determination of a Rule 12(b)(6) motion de
novo. In re S. Scrap Material Co., LLC, 541 F.3d 584, 587 (5th Cir. 2008). For
a complaint to be dismissed for failure to state a claim, the “[f]actual allegations
must be enough to raise a right to relief above the speculative level, . . . on the

                                         7
   Case: 09-40373       Document: 00511159878          Page: 8    Date Filed: 06/30/2010

                                       No. 09-40373

assumption that all the allegations in the complaint are true (even if doubtful
in fact)” and the non-moving party must plead “enough facts to state a claim to
relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
555, 570 (2007).7
       Here, Appellants’ motion to dismiss before the district court is based on a
claim of qualified immunity, which the Supreme Court has held “is an immunity
from suit rather than a mere defense to liability.” Mitchell, 472 U.S. at 526.
Where the defense is raised in a 12(b)(6) motion, “a defendant pleading qualified
immunity is entitled to dismissal before the commencement of discovery,” unless
the plaintiffs sufficiently allege a violation of established law. Id.
                                             III.
       Qualified immunity does not provide officials with a license to engage in
lawless conduct. Harlow v. Fitzgerald, 457 U.S. 800, 819 (1982). Rather,
“[w]here an official could be expected to know that certain conduct would violate
statutory or constitutional rights, he should be made to hesitate; and a person
who suffers injury caused by such conduct may have a cause of action.” Id.
(footnote omitted).       Qualified immunity thus shields government officials
performing discretionary functions from individual liability for civil damages
but only “insofar as their conduct does not violate clearly established rights of
which a reasonable person would have known.” Id. at 818; Thompson v. Upshur
County, 245 F.3d 447, 456 (5th Cir. 2001). The Supreme Court has outlined a


       7
           We will not consider Appellants’ argument, raised for the first time during oral
argument, that the facts asserted in the complaint—particularly that the events at issue were
non-curricular—are implausible and therefore the complaint fails to meet the Twombly
standard. “No authority need be cited for the rule that, generally, we do not consider an issue
first raised at oral argument on appeal.” Arsement v. Spinnaker Exploration Co., LLC, 400
F.3d 238, 247 (5th Cir. 2005). Moreover, even if we did consider the argument, which we do
not, Appellees’ complaint, which sets forth a detailed and thorough 467-point recitation of the
alleged events, meets the Twombly standard. It is certainly plausible, for instance, that
winter break and half-birthday parties could be what they purport to be—non-curricular
parties.

                                              8
   Case: 09-40373       Document: 00511159878           Page: 9     Date Filed: 06/30/2010

                                        No. 09-40373

two-prong test for determining whether an official is entitled to qualified
immunity: (1) “The first inquiry must be whether a constitutional right would
have been violated on the facts alleged,” Saucier v. Katz, 533 U.S. 194, 200
(2001), overruled in part on other grounds by Pearson v. Callahan, 129 S. Ct.
808 (2009); and (2) “if the plaintiff has satisfied this first step, the court must
decide whether the right at issue was ‘clearly established’ at the time of the
defendant’s alleged misconduct,” Pearson v. Callahan, 129 S. Ct. at 816.8
       Appellants argued before the district court that (1) “the United States
Constitution does not prohibit viewpoint discrimination against religious speech
in elementary schools” and (2) Appellees’ claims “should be dismissed because
[Appellees] have failed to allege any conduct of these [Appellants] which
constitutes a violation of [Appellees’] clearly established constitutional rights.”
The district court adopted the magistrate judge’s report denying Appellants’
Motion to Dismiss, which correctly found that “a child’s right to freedom of
expression is not forfeited simply because of her age,” and that this right is
clearly established in light of “the specific context of the case.” Appellants
allege that the district court erred in denying the motion to dismiss based on
qualified immunity because “[t]he First Amendment is not implicated by



       8
             In Pearson, the Supreme Court relaxed Saucier’s rigid requirement that a
determination of “whether ‘the facts alleged show the officer’s conduct violated a constitutional
right . . . must be the initial inquiry’ in every qualified immunity case.” Pearson, 129 S. Ct.
at 816 (quoting Saucier, 533 U.S. at 201). Appellants thus argue that it is necessary only for
this court to determine whether Appellees’ alleged constitutional right was clearly established
and that this court need not determine whether Appellees have actually asserted a violation
of a constitutional right. In order to deny a claim of qualified immunity, however, this court,
under Harlow, must determine whether Appellants’ alleged conduct actually violated
Appellees’ constitutional rights. Pearson, therefore, did not abolish the first prong of the
qualified-immunity test but rather created a short-cut for courts to grant qualified immunity
without undertaking the often more difficult task of determining whether a plaintiff’s alleged
conduct resulted in a constitutional violation. Harlow, 457 U.S. at 818-19. Accordingly, we
will analyze both prongs in turn.


                                               9
  Case: 09-40373      Document: 00511159878        Page: 10    Date Filed: 06/30/2010

                                     No. 09-40373

restrictions on student-to-student distribution of non-curricular materials by
elementary school students to their classmates.”9 In the alternative, Appellants
allege that the law did not clearly establish that the First Amendment Free
Speech Clause is implicated under the alleged circumstances of this case
because neither “this [c]ourt nor the Supreme Court has ever upheld a First
Amendment free speech claim by an elementary school student.”
                                           IV.
      The issues before this court are straightforward and limited. This court
is not tasked with determining whether Appellants’ conduct actually violated
Appellees’ constitutional rights, because at this juncture, we must accept
Appellees’ allegations that Appellants discriminated against religious
viewpoints. Nor is this court tasked with drawing the line at which student
speech may be properly censored because of its potential to disrupt the
classroom, see Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503
(1969), or because of its potential to subvert the school’s educational mission,
see Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260 (1988). Because Appellants
asserted qualified immunity in a motion to dismiss, this court must accept as
true Appellees’ allegation that their actions “did not cause substantial and
material disruption of school operations.” Furthermore, the facts alleged,
viewed in a light most favorable to Appellees, provide no indication that the
events at issue were curricular or that the speech was inconsistent with the
school’s “basic educational mission.” Hazelwood, 484 U.S. at 266 (internal
quotations and citation omitted). In fact, some of the alleged speech at issue
occurred after school hours. Therefore, we need only determine, under the facts

      9
         This court has previously recognized this broad characterization of Appellants’
argument in a related case. Morgan v. Plano Indep. Sch. Dist., 589 F.3d 740, 744 (5th Cir.
2009) (“Defendants Lynn Swanson and Jackie Bomchill, Principals at Thomas Elementary
School and Rasor Elementary School, urge that the First Amendment does not apply to
elementary school students.”), cert. denied, 2010 WL 1004558 (2010).

                                           10
  Case: 09-40373        Document: 00511159878           Page: 11     Date Filed: 06/30/2010

                                        No. 09-40373

pleaded here, whether it was clearly established at the time of the alleged
misconduct that elementary school students have a First Amendment right to
be free from religious-viewpoint discrimination while at school.10
                                               A.
       Appellants contend that “neither the Supreme Court nor this Court has
ever extended First Amendment ‘freedom of speech’ protection to the
distribution of non-curricular materials in public elementary schools.” They are
wrong. The Supreme Court has long recognized that public school students do
not “shed their constitutional rights to freedom of speech or expression at the
schoolhouse gate.” Tinker, 393 U.S. at 506. Furthermore, for 67 years, the
Supreme Court has recognized that school officials are subject to the
Constitution, and the Free Speech Clause of the First Amendment is no
exception. “If there is any fixed star in our constitutional constellation, it is that
no official, high or petty, can prescribe what shall be orthodox in politics,
nationalism, religion, or other matters of opinion . . . .” W. Va. State Bd. of
Educ. v. Barnette, 319 U.S. 624, 642 (1943). Over six decades ago, Barnette
made it clear that the First Amendment applies to public school students:
       The Fourteenth Amendment, as now applied to the States, protects
       the citizen against the State itself and all of its creatures—Boards
       of Education not excepted. These have, of course, important,
       delicate, and highly discretionary functions, but none that they
       may not perform within the limits of the Bill of Rights. That they
       are educating the young for citizenship is reason for scrupulous
       protection of Constitutional freedoms of the individual, if we are not


       10
          Appellants do not argue in their motion to dismiss or in their initial brief before this
court (1) that they are entitled to qualified immunity with respect to their restriction of
parent-to-parent speech on school grounds or (2) that Appellees have failed to plead (or have
waived the argument) that Appellants engaged in unconstitutional viewpoint discrimination
with respect to parent-to-parent speech. Accordingly, this court does not consider such
arguments, which were raised for the first time in Appellants’ reply brief on appeal. “An
appellant abandons all issues not raised and argued in its initial brief on appeal.” Cinel v.
Connick, 15 F.3d 1338, 1345 (5th Cir. 1994) (citations omitted).

                                               11
  Case: 09-40373      Document: 00511159878        Page: 12    Date Filed: 06/30/2010

                                     No. 09-40373

      to strangle the free mind at its source and teach youth to discount
      important principles of our government as mere platitudes.
Barnette, 319 U.S. at 637.
      Appellants argue that reliance on Barnette is misplaced because “(1) there
is nothing in the Supreme Court’s decision in Barnette, nor in the lower court’s
decision, that indicates that the plaintiffs in Barnette were elementary school
students nor that the decision generally applies the free speech clause in the
elementary school context, (2) the Supreme Court was not presented with the
question of whether it should differentiate between elementary school and high
school students, and (3) Barnette involved compelled speech, not a restriction on
the distribution of non-curricular materials.” These arguments are meritless.
With respect to the age of the Barnett11 Sisters, although the Supreme Court
opinion does not specifically use the term “elementary school,” it is evident on
the face of the decision itself that the plaintiffs were elementary school students.
Id. at 630, 633, 644(describing the plaintiffs as “children” and “little children”).
      Furthermore, the fact that the Supreme Court did not analyze whether it
should differentiate between elementary and high school students is
inconsequential and does nothing to subvert the clarity of the opinion. The issue
here is whether elementary school students have any First Amendment rights,
not whether their rights are coextensive with high school students. In addition,
Barnette overruled Minersville School District v. Gobitis, 310 U.S. 586 (1940),
which involved a ten-year-old child. Id. at 591; see also Bowen v. Roy, 476 U.S.
693, 705 (1986) (stating that Barnette involved “young children at elementary
and secondary schools” (citation omitted) (Brennan, J., concurring)).
      As to Appellants’ third contention, the state school board’s policy, which
required every student to pledge allegiance to the United States flag regardless


      11
         We use the correct spelling of the Barnett surname, which does not match the case
caption because courts misspelled the surname as “Barnette” during the litigation.

                                           12
  Case: 09-40373    Document: 00511159878     Page: 13    Date Filed: 06/30/2010

                                  No. 09-40373

of religious beliefs, effectively prevented the Barnett Sisters from privately
expressing their religious viewpoint—albeit through silence—at school. The Bill
of Rights, “which guards the individual’s right to speak his own mind, [does not
leave] it open to public authorities to compel him to utter what is not in his
mind.” Barnette, 319 U.S. at 634; see also Wallace v. Jaffree, 472 U.S. 38, 51
(1985) (citing Barnette, 319 U.S. at 633-34, for the proposition that “freedom of
thought protected by the First Amendment against state action includes both the
right to speak freely and the right to refrain from speaking at all”).
      Twenty-six years after Barnette, the Supreme Court reiterated that the
First Amendment Free Speech Clause applied to all students while in school:
      First Amendment rights, applied in light of the special
      characteristics of the school environment, are available to teachers
      and students. It can hardly be argued that either students or
      teachers shed their constitutional rights to freedom of speech or
      expression at the schoolhouse gate.            This has been the
      unmistakable holding of this Court for almost 50 years. . . .
      Students in school . . . are ‘persons’ under our Constitution. . . .
      They may not be confined to the expression of those sentiments
      that are officially approved. In the absence of a specific showing of
      constitutionally valid reasons to regulate their speech, students are
      entitled to freedom of expression of their views.
Tinker, 393 U.S. at 506, 511. In Tinker, the “problem [involved] direct, primary
First Amendment rights akin to ‘pure speech’” and, similarly to the allegations
in this case, did “not concern speech or action that intrudes upon the work of the
schools or the rights of other students.” Id. at 508. In that case, there was no
evidence that the students’ expressive conduct materially and substantially
disrupted the work and discipline of the school. Id. at 508, 514.
      Appellants “contend that the First Amendment, and therefore Tinker,
does not apply to student-to-student distribution of non-curricular materials by
students in elementary schools” and cite Tinker, attempting to show that the
“United States Supreme Court has never clearly addressed the question of

                                       13
  Case: 09-40373       Document: 00511159878          Page: 14     Date Filed: 06/30/2010

                                       No. 09-40373

whether any First Amendment free speech protections apply in public
elementary schools.” Once again, Appellants are mistaken. It does not follow
that, because the majority opinion in Tinker did not use the precise term
“elementary school,” the Court’s holding that “First Amendment rights . . . are
available to teachers and students” somehow specifically excludes elementary
school students. Id. at 506. On the contrary, the petition for certiorari in
Tinker, “urg[ed] that the First and Fourteenth Amendments protect the right
of school pupils to express their political views all the way ‘from kindergarten
through high school.’” Id. at 516 (Black, J., dissenting). Justice Black’s dissent
further illustrates that the Court’s decision in Tinker applied to elementary
school students: “[I]f the time has come when pupils of state-supported schools,
kindergartens, grammar schools, or high schools, can defy and flout orders of
school officials to keep their minds on their own schoolwork, it is the beginning
of a new revolutionary era of permissiveness in this country fostered by the
judiciary.” Id. at 518 (Black, J., dissenting).
                                              B.
       Appellants nevertheless contend that they are entitled to qualified
immunity because the law does not clearly establish that the Constitution
prohibits viewpoint discrimination against religious speech in elementary
schools. Appellants are again mistaken.12

       12
           Appellees contend that the clearly established inquiry “must be undertaken in light
of the specific context of the case, not as a broad general proposition.” The Supreme Court,
however, has held that “general statements of the law are not inherently incapable of giving
fair and clear warning, and . . . a general constitutional rule already identified in the
decisional law may apply with obvious clarity to the specific conduct in question, even though
the very action in question has [not] previously been held unlawful.” Hope v. Pelzer, 536 U.S.
730, 741 (2002) (internal quotation marks and citations omitted). The Supreme Court’s
general and broad prohibitions are sufficient to provide “fair warning” that the general rule
prohibiting viewpoint discrimination applies to elementary school students. Furthermore,
when pressed to do so at oral argument, Appellants had great difficulty providing a single case
in all of American history holding that religious-viewpoint discrimination against elementary
school children is appropriate. “The unconstitutionality of outrageous conduct obviously will

                                              14
  Case: 09-40373        Document: 00511159878          Page: 15     Date Filed: 06/30/2010

                                        No. 09-40373

       In addition to Tinker and Barnette, the Supreme Court, the Fifth Circuit,
the United States government, and even Plano ISD notified Appellants that
elementary school students have First Amendment rights. See, e.g., Good News
Club v. Milford Cent. Sch., 533 U.S. 98, 103 (2001) (applying the First
Amendment Free Speech Clause to students “ages 6 to 12”); Rosenberger v.
Rector & Visitors of Univ. of Va., 515 U.S. 819, 828 (1995) (“It is axiomatic that
the government may not regulate speech based on its substantive content or the
message it conveys. . . . Discrimination against speech because of its message
is presumed to be unconstitutional.” (citations omitted)); Lamb’s Chapel v. Ctr.
Moriches Union Free Sch. Dist., 508 U.S. 384, 394 (1993) (holding, without
distinguishing on the basis of age, that “the First Amendment forbids the
government to regulate speech in ways that favor some viewpoints or ideas at
the expense of others” (citation omitted)); Planned Parenthood of Cent. Mo. v.
Danforth, 428 U.S. 52, 74 (1976) (citing Tinker for the holding that
“[c]onstitutional rights do not mature and come into being magically only when
one attains the state-defined age of majority” and that “[m]inors, as well as
adults, are protected by the Constitution and possess constitutional rights”
(citations omitted)); Chiu v. Plano Indep. Sch. Dist., 339 F.3d 273, 280 (5th Cir.
2003) (holding in the middle school context, without distinguishing on the basis
of age, that “[i]t is axiomatic that the government may not regulate speech
based on its substantive content or the message it conveys” and that
“government actors violate a clearly established right if they discriminate on
the basis of the views espoused by the speaker” (internal quotation marks and
citations omitted)); United States Department of Education, Guidance
on    Constitutionally          Protected        Prayer       in    Public      Elementary


be unconstitutional, this being the reason, as Judge Posner has said, that ‘[t]he easiest cases
don’t even arise.’” Safford Unified Sch. Dist. No. 1 v. Redding, ---- U.S. ----, 129 S. Ct. 2633,
2643 (2009) (citing K.H. ex rel. Murphy v. Morgan, 914F.2d 846, 851 (7th Cir. 1990)).

                                               15
  Case: 09-40373       Document: 00511159878         Page: 16     Date Filed: 06/30/2010

                                        No. 09-40373

and     Secondary         S ch o o ls   (F e b ru ary    7,    2003),      available       at
http://www2.ed.gov/policy/gen/guid/religionandschools/prayer_guidance.html
(stating that the First Amendment “protects privately initiated religious
expression and activities from government interference and discrimination”);
Plano ISD, Student Expression: Distribution of Nonschool Literature, R. 3812-
13 (showing that Plano ISD did not distinguish the legal right of a student to
distribute non-school literature on the basis of age).13 In addition, this court has
already observed in a related case that elementary school students are entitled
to First Amendment rights. Morgan v. Plano Indep. Sch. Dist., 589 F.3d 740,
745 (5th Cir. 2009) (applying the O’Brien “time, place, and manner” test to
Plano ISD’s policy regulating student-to-student distribution of non-curricular
materials in elementary schools—a test that would have been inappropriate
had the court concluded that elementary school students are not covered
protected by First Amendment), cert. denied, 2010 WL 1004558 (2010).
       Moreover, Appellants’ reliance on Pearson v. Callahan, ---- U.S. ----, 129
S. Ct. 808 (2009), to urge us to look to courts in other circuits to support their
novel proposition—that there is no clearly established right of elementary
school students to distribute non-curricular materials to their classmates—is
both misplaced and unhelpful. Pearson does not stand for the proposition that
courts are always required to consider decisions in other circuits when
evaluating whether a right is clearly established. Rather, Pearson gives state



       13
          Appellants’ reliance on Morse v. Frederick, 551 U.S. 393 (2007), to suggest that the
law is not clearly established is misplaced. First, Morse was decided several years after the
alleged conduct at issue, and therefore, Appellants could not have relied on it at the time of
the alleged conduct to assess whether their actions were constitutionally permissible. Second,
assuming arguendo that Appellants could consider Morse, the appeal in that case arose out
of a summary-judgment motion, not a 12(b)(6) motion as in the instant case. Morse did not
unsettle Tinker’s application to elementary schools. Rather, Morse analyzed a specific type
of conduct—promotion of illegal drug use—that can be restricted under Tinker given the
“special characteristics of the school environment.” Morse, 551 U.S. at 397.

                                             16
  Case: 09-40373    Document: 00511159878     Page: 17    Date Filed: 06/30/2010

                                  No. 09-40373

officials the liberty to rely on clearly established law in other circuits in
situations where the Supreme Court and their own circuit have not yet acted.
Id. at 822-23. Conversely, even prior to Pearson, we have observed that other
precedent may be used in some circumstances to demonstrate the presence of
a clearly established right in situations where the Supreme Court and this
circuit have not yet addressed the issue. McClendon v. City of Columbia, 305
F.3d 314, 329 (5th Cir. 2002) (en banc) (“[I]n the absence of directly controlling
authority, a consensus of cases of persuasive authority might, under some
circumstances, be sufficient to compel the conclusion that no reasonable officer
could have believed that his or her actions were lawful.” (internal quotation
marks and citations omitted)).
      Even assuming arguendo that it were necessary to consider the law of
other circuits, Appellants would not be entitled to qualified immunity. See, e.g.,
Peck v. Baldwinsville Central Sch. Dist., 426 F.3d 617, 625-29, 633 (2d Cir.
2005) (applying the Hazelwood framework in the kindergarten setting to
conclude that certain speech was “school-sponsored” but nevertheless holding
that “a manifestly viewpoint discriminatory restriction on school-sponsored
speech is, prima facie, unconstitutional, even if reasonably related to legitimate
pedagogical interests”); Walker-Serrano v. Leonard, 325 F.3d 412, 417 (3d Cir.
2003) (concluding that although age is a factor, “this calculus does not
[necessarily] mean that third graders do not have First Amendment rights
under Tinker”); Walz v. Egg Harbor Twp. Bd. of Educ., 342 F.3d 271, 280 (3d
Cir. 2003) (“[E]lementary school students retain certain First Amendment
rights of expression.” (citation omitted)); Brown v. Gilmore, 258 F.3d 265, 278
(4th Cir. 2001) (“Despite language in Supreme Court precedent recognizing the
impressionability of elementary school children . . . nothing the Court has said
‘suggest[s] that, when the school was not actually advancing religion, the
impressionability of students would be relevant to the Establishment Clause

                                       17
  Case: 09-40373       Document: 00511159878         Page: 18     Date Filed: 06/30/2010

                                       No. 09-40373

issue.’” (quoting Good News Club v. Milford Cent. Sch., 533 U.S. 98, 116 (2001));
Curry v. Hensiner, 513 F.3d 570 (6th Cir. 2008) (applying Hazelwood’s First
Amendment framework in the elementary school setting); Hosty v. Carter, 412
F.3d 731, 735 (7th Cir. 2005) (“The Supreme Court itself has established that
age does not control the public-forum question. . . . No public school, of any
level—primary, secondary, or post-secondary—may discriminate against
religious speech in a public forum (including classrooms made available to
extracurricular activities) . . . . Hazelwood’s framework applies to . . .
elementary and secondary schools.” (citations omitted)); Muller v. Jefferson
Lighthouse Sch., 98 F.3d 1530, 1538 (7th Cir. 1996) (recognizing that “religious
speech cannot be suppressed solely because it is religious . . . , a principle that
makes sense in the elementary school environment”); Hedges v. Wauconda
Cmty. Unit Sch. Dist. No. 118, 9 F.3d 1295, 1298 (7th Cir. 1993) (“[N]othing in
the [F]irst [A]mendment postpones the right of religious speech until high
school.”); Frazier v. Winn, 535 F.3d 1279, 1281-83 (11th Cir. 2008) (finding that
all Florida public school students “at all grade levels from kindergarten to
twelfth grade” have the First Amendment right to not stand during the pledge
of allegiance).14


       14
          Appellants contend that the law is not clearly established and argue that the Third
and the Sixth Circuits have upheld viewpoint discrimination against religious speech in
elementary schools. See Walz v. Egg Harbor Twp. Bd. of Educ., 342 F.3d 271, 278-79 (3d Cir.
2003) (holding that the school could prohibit gifts with “commercial, political, religious, or
other undertones that promoted a specific message” in an organized curricular activity); Curry
v. Hensiner, 513 F.3d 570 (6th Cir. 2008) (holding that the school could prohibit religious
messages on goods sold during a simulated marketplace that was part of the formal
curriculum). Initially, we note that the speech restriction in Walz was not limited to a
religious viewpoint. More importantly, these cases fail to support Appellants’ novel
proposition that school officials may discriminate against religious viewpoints because of the
age of the speaker. Rather, both cases apply the principle that a school may restrict student
speech when it occurs during “school-sponsored” activities that “the public might reasonably
perceive to bear the imprimatur of the school” and the restriction is “reasonably related to
legitimate pedagogical concerns.” Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 271, 273
(1988). Here, the alleged events fall outside the Hazelwood context because Appellees’

                                             18
  Case: 09-40373       Document: 00511159878          Page: 19     Date Filed: 06/30/2010

                                       No. 09-40373

       In light of the overwhelming precedent and persuasive authority to the
contrary, it is unsurprising that Appellants can point to no case stating that
elementary school students are without protection under the First Amendment
from religious-viewpoint discrimination, absent evidence of disruption to the
classroom or subversion of educational mission. Appellants thus had fair
warning that the suppression of student-to-student distribution of literature on
the basis of religious viewpoint is unlawful under the First Amendment with
respect to elementary school students. Therefore, Appellants are not entitled
to qualified immunity. “If the law was clearly established, the immunity
defense ordinarily should fail, since a reasonably competent public official
should know the law governing his conduct.” Harlow v. Fitzgerald, 457 U.S.
800, 818-19 (1982). Furthermore, this case does not present extraordinary
circumstances, and Appellants have set forth no argument that they “neither
knew nor should have known of the relevant legal standard.” Id. at 819.
Appellants’ conduct, as alleged, violated the elementary school students’ clearly
established First Amendment rights.15




complaint, which we must accept as true, indicates that Appellants restricted the students’
speech solely because of its religious character, not for a pedagogical reason or because of a
concern that the public might misperceive the speech as bearing the imprimatur of the school.
       15
           Appellants contend that, even if the law is clearly established that the First
Amendment prohibits religious viewpoint discrimination at the elementary school level,
qualified immunity nevertheless applies because of current confusion with respect to
Establishment Clause jurisprudence. This argument borders on the frivolous and is a red
hearing. Appellees’ complaint provides no indication, whatsoever, that the student speech was
anything other than non-disruptive, non-curricular student-to-student speech, and no facts
pleaded suggest that the speech bears the imprimatur of the public schools or that any
students were confused as to the source of the speech. “[T]here is a crucial difference between
government speech endorsing religion, which the Establishment Clause forbids, and private
speech endorsing religion, which the Free Speech and Free Exercise Clauses protect.” Bd. of
Educ. of Westside Cmty. Sch. v. Mergens, 496 U.S. 226, 250 (1990).

                                              19
  Case: 09-40373    Document: 00511159878     Page: 20   Date Filed: 06/30/2010

                                 No. 09-40373

                                       V.
      Appellees’ have alleged a violation of clearly established law; therefore,
Appellants are not entitled to qualified immunity. The district court’s denial of
Appellants’ Motion to Dismiss is AFFIRMED.




                                       20